DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Inherited 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed September 18, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites coating the outer surface of the magnesium particles “as the magnesium particles are mixed within the carbonated liquid having water”, however, there is no support for said limitation. While the present specification teaches coating the particles, applicant’s specification is completely silent regarding coating “as the magnesium particles are mixed within the carbonated liquid having water”.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The present specification fails to describe how magnesium, which will immediately start to dissolve when contacted with water and as stated by applicant [filed specification 0054] is to be completely dissolved in water, will be coated as the magnesium particles are mixed with the liquid. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites coating the outer surface of the magnesium particles “as the magnesium particles are mixed within the carbonated liquid having water” and it is unclear how magnesium particles are to be coated as they are dissolved in water.
The term “small” in claim 18 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 19-20 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 6, 7, 8, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US 2005/0121399 in view of Tanaka et al. JP2004243151.
Regarding claims 1, 3, 6, 7, 8, Hayashi discloses a method of producing a hydrogen rich water wherein a drinking water is reacted with water permeable magnesium to generate hydrogen gases [0007, 0009]. Hayashi teaches [0016], “In the foregoing construction, as shown in FIG. 2, the hydrogen rich water generator 2 that contains the case 1 filled with the silver grain 3 and the magnesium grain 4 is charged into a vessel 5 that contains drinking water 6 of room 
Hayashi teaches the water a normal drinking water [0024] and does not expressly disclose the water as carbonated. 
Tanaka also teaches a method of manufacturing a hydrogen infused carbonated beverage by adding metal magnesium into a carbonated beverage into a various drinking containers, such as PET bottles (machine translation page 1 and 4). 
Considering the teaching of Tanaka, one of ordinary skill in the art would have been motivated to modify the hydrogen-rich drinking water of Hayashi by not only using drinking water to form the beverage, but also using various beverages such as carbonated beverage, to form a variety of different hydrogen-rich beverages.
Furthermore, with respect to the canned beverage, as shown by DesignCrowd, canning hydrogen water in standard aluminum beverage cans was known in the art (see Packaging design brief). Thus, it would have been prima facie obvious to substitute the bottle of modified Hayashi with a beverage for the predictable result of storing a hydrogen rich carbonated beverage.
Regarding claim 9, Hayashi is applied to claim 1 as stated above. Tanaka teaches, “the drinking water is not limited to the water described in the previous embodiment. For example, the drinking water may be tea or carbonated beverage” (page 4, line 1). Given that bottled beverages such as tea and carbonated drinks are well-known in the art to comprises flavorings, 
Regarding claim 10, claim 1 is applied as stated above, Hayashi teaches [0016], “In the foregoing construction, as shown in FIG. 2, the hydrogen rich water generator 2 that contains the case 1 filled with the silver grain 3 and the magnesium grain 4 is charged into a vessel 5 that contains drinking water”. 
Regarding claim 13, claim 1 is applied as stated above. As the step of generating molecular hydrogen occurs as a natural reaction between magnesium and water, the step would naturally occur once the two are in contact and continue as long as there are a sufficient amount of reactive components present. 
Regarding claim 14.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al US 2005/0121399 in view of Tanaka et al. JP2004243151 and Design Crowd, (https://jobs.designcrowd.com/job/2122916) in further view of Daniells, Triple emulsions offer magnesium encapsulation options.
Regarding claim 4, Hayashi discloses the use of magnesium particles in the hydrogen rich water generator system but does not expressly disclose the magnesium particles as “coated”. 
Daniells teaches the need for encapsulating magnesium, “magnesium addition in foods can induce chemical degradation, protein aggregation and generate an unpleasant taste...these drawbacks could be avoided or at least decreased by encapsulation.  Daniells states emulsions offer significant potential to encapsulate magnesium, thereby controlling the release of magnesium in food products and reducing problems associated with fortifying food and beverages with magnesium (entire document). One would have been motivated to modify the invention of modified Hayashi by encapsulating magnesium to better control the reaction with water and therefore control the generation of the desired molecular hydrogen.

Claim 1, 3, 5, 6, 7, 8, 9, 10, 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanabu et al.  JP2004330028 in view of Takehara US 20160207765.
Regarding claims 1, 3, 6, 7, 9, 10, 18  Nanabu teaches a method of producing active hydrogen-containing water by introducing magnesium metal particles into water “and the active hydrogen water obtained by the present invention can be effectively used for drinking and drinking such as cold drinking water and seasoning diluting water” [0001]. Nanabu teaches, [i]n addition, there is no particular limitation on the form of the metal magnesium when brought into contact with water, and it is possible to directly add the metal magnesium to water by adding 
Nanabu does not expressly disclose providing a can, a carbonated liquid, or sealing the can as claimed.
Takehara teaches a method of producing hydrogen water wherein magnesium particles are “placed in a container, such as a pet bottle, a glass bottle, or a can-type container” [0038] to form beverages such as carbonated water, soft drinks, etc. [0068].  Takehara states, “the pet bottle P is filled with a soft drink W, and the hydrogen water generation container 40 is immersed in the soft drink W. A flavor ingredient generated together with hydrogen gas in the hydrogen water generation container 40 is supplied into the soft drink W. Consequently, a unique fragrance or flavor that can provide a relaxing feeling or a fresh feeling is imparted to the soft drink W in the pet bottle P.” [0068]. Takehara also discloses a sealed bottle [Figure 10]. While Takehara does not expressly disclose the canning process, one of ordinary skill in the art would have reasonably expected the process to be the same regardless of the container. Thus, it would have been obvious to one of ordinary skill in the art to seal the can after adding the magnesium to the can and that molecular hydrogen would continue to generate after sealing.
One of ordinary skill in the art would have been motivated to modify the invention of Nanabu by not only into contacting the metal magnesium directly to drinking water, but to directly contact the metal magnesium with other liquids such as canned carbonated beverages, soft drinks, etc., for the purpose providing a variety of different hydrogen-rich beverages having “a relaxing feeling or a fresh feeling”, as stated by Takehara. 
Regarding claim 5, claim 1 is applied as stated above. Nanabu teaches wherein the metal magnesium is directly added to water for drinking and does not teach the water to comprise undissolved magnesium particles. 
Regarding claim 8, claim 7 is applied as stated above. While the prior art does not expressly disclose the can as a metal container, it is well-known in the art for soft drink cans to be metal. It would have been obvious for one to use conventional material for their intended purpose. 
Regarding claim 13, claim 1 is applied as stated above. As the step of generating molecular hydrogen occurs as a natural reaction between magnesium and water, the step would naturally occur once the two are in contact and continue as long as there are a sufficient amount of reactive components present. 
Regarding claim 14, claim 1 is applied as stated above. The prior art does not expressly disclose wherein the step of introducing occurs prior to the step of filling. However, since modified Nanabu teaches combining magnesium and water to produce a hydrogen rich beverage, applicant is reminded that the order of performing step is considered prima facie. Where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. 


Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanabu et al.  JP2004330028 in view of Takehara US 20160207765 and in further view of Daniells, Triple emulsions offer magnesium encapsulation options.
Regarding claims 4 and 19, modified Nanabu is applied to claim 18 as stated above. 
Daniells teaches the need for encapsulating magnesium, “magnesium addition in foods can induce chemical degradation, protein aggregation and generate an unpleasant taste...these drawbacks could be avoided or at least decreased by encapsulation.  Daniells states emulsions offer significant potential to encapsulate magnesium, thereby controlling the release of magnesium in food products and reducing problems associated with fortifying food and beverages with magnesium (entire document). One would have been motivated to modify the invention of modified Nanabu by encapsulating magnesium to better control the reaction with water and therefore control the generation of the desired molecular hydrogen.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanabu et al.  JP2004330028 in view of Takehara US 20160207765 and in further view of Yatsushiro et al. US 3837137.
Regarding claim 20, claim 18 is applied as stated above. The prior art does not expressly disclose filling the can with nitrogen gas after the step of filling the can with the mixture having magnesium particles.
Yatsushiro teaches a method for filling carbonated beverages into cans while substantially preventing the introduction of air into the headspace, thereby preventing the quality and taste of the liquid from degrading, by filling the can with nitrogen gas after filling with the beverage (col. 1, lines 30-65; col. 2, lines 25-30). 
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/141764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim requires a mixture of a carbonated liquid and magnesium particles which can result in the formation of magnesium bicarbonate through a series of reactions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Hayashi does not disclose mixing magnesium metal with the liquid and that it would be magnesium ion that is dissolved within the water, not metal magnesium. However, the present claim only requires mixing magnesium metal particles with water and generating molecular hydrogen from the reaction. Hayashi states the magnesium as “magnesium grain” and magnesium by its nature is a metal, thus, the grains disclosed by Hayashi are 
Applicant’s remarks pertaining to Van Baibutian are moot as the reference is not currently applied.
With respect to claim 4 and 19 (claim 17, as stated by applicant is currently canceled), the presently applied prior art teaches metal magnesium (see rejections above). As Daniells teaches the need for encapsulating magnesium, one would have been motivated to encapsulate magnesium to better control the reaction with water and therefore control the generation of the desired molecular hydrogen. Thus, applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792